UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 333-153243 Kore Nutrition, Inc. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 200, 736 Granville Street Vancouver, BC V6Z 1G3 (Address of principal executive offices) (604) 685 6472 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS As of May 15, 2009 the registrant’s outstanding common stock consisted of 14,294,490 shares. Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 2 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION/ PLAN OF OPERATIONS 2 ITEM 4. CONTROL AND PROCEDURES 7 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 8 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE SECURITY HOLDERS 8 ITEM 5. OTHER INFORMATION 8 ITEM 6. EXHIBITS 8 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited interim financial statements of Kore Nutrition, Inc. (the “Company”, “Kore”, “we”, “our”, “us”) follow. All currency references in this report are in US dollars unless otherwise noted. Kore Nutrition, Inc. (A Development Stage Company) March 31, (Expressed in US dollars) (unaudited) Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 2 KORE NUTRITION, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (unaudited) March 31, 2009 (unaudited) December 31, 2008 ASSETS Current assets Cash $ - $ 1,518 Accounts receivable, net of allowance of $0 218 218 Inventory 1,895 1,895 Total current assets 2,113 3,631 Total assets $ 2,113 $ 3,631 LIABILITIES AND STOCKHOLDERS’ DEFICIT Accrued salaries and expense reimbursement – related parties $ 73,809 $ 55,884 Accounts payable and accrued liabilities 18,169 14,580 Short term related party loan 25,844 25,844 Loans from shareholders 16,985 12,985 Total current liabilities 134,807 109,293 Total liabilities 134,807 109,293 STOCKHOLDERS’ DEFICIT: Common stock, $.001 par value, 50,000,000 shares authorized, 14,294,490 issued andoutstanding as of , March 31, 2009 and December 31, 2008 14,295 14,295 Additional paid in capital 140,680 140,680 Deficit accumulated during the development stage (287,669 ) (260,637 ) Total stockholders’ deficit (132,694 ) (105,662 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 2,113 $ 3,631 See accompanying notes to financial statements F-1 KORE NUTRITION, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, 2009 Three months ended March 31, 2008 October 13, 2006 (Inception) through March 31, 2009 Revenue: Sales $ - $ 3,805 $ 12,525 Cost of goods sold - 3,280 10,578 Gross profit - 525 1,947 General and administrative expenses: General and administrative expense 9,107 25,254 104,976 Compensation 17,925 18,750 184,640 Total general and administrative expenses 27,032 44,004 289,616 Net loss $ (27,032) $ (43,479) $ (287,669 ) Net loss per share: Basic and diluted $ (0.00) $ (0.00 ) Weighted average shares outstanding: Basic and diluted 14,294,490 9,294,490 See accompanying notes to financial statements. F-2 KORE NUTRITION, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (unaudited) Three MonthsEnded March 31, 2009 Three MonthsEnded March 31, 2008 October 13, 2006 (Inception) through March31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (27,032 ) $ (43,479 ) $ (287,669 ) Adjustments to reconcile net deficit to cash used by operating activities: Stock issued for services - - 6,000 Change in non-cash working capital item related to operations Accounts receivable - 60 (218 ) Accounts payable and accruedliabilities 3,589 109,848 18,169 Accrued salaries and expense reimbursements-related parties 17,925 (88,919 ) 180,059 Inventory - 1,207 (1,895 ) CASH FLOWS FROM OPERATINGACTIVITIES (5,518 ) (21,283 ) (85,554 ) CASH FLOWS FROM INVESTINGACTIVITIES - - - CASH FLOWS FROM FINANCINGACTIVITIES Proceeds from sale of common stock - - 42,725 Short term related party loan - - 25,844 Loans from shareholders 4,000 4,002 16,985 CASH FLOWS PROVIDED BYFINANCING ACTIVITIES 4,000 4,002 85,554 NET INCREASE (DECREASE) IN CASH (1,518 ) (17,281 ) - Cash, beginning of period 1,518 22,737 - Cash, end of period $ - $ 5,456 $ - SUPPLEMENTAL CASH FLOWINFORMATION Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - NON CASH TRANSACTIONS Shares issued in settlement of debt $ - $ - $ 106,250 See accompanying notes to financial statements. F-3 KORE NUTRITION, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE FINANCIAL STATEMENTS March 31, 2009 (unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited financial statements of Kore Nutrition, Inc. (the “Company” or “Kore”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’sfiling with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year December 31, 2008 as reported in Form 10-K, have been omitted. NOTE 2 - GOING CONCERN Kore has recurring losses and has a deficit accumulated during the development stage of $287,669 as of March 31, 2009.Kore's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.Without realization of additional capital and achievement of profitable operations, Kore may be unlikely to continue as a going concern.Kore's management plans on raising cash from public or private debt or equity financing, on an as needed basis.Kore's ability to continue as a going concern is dependent on these additional cash financings, and, ultimately, upon achieving profitable operations through the development of mineral interests. NOTE 3 – LOANS FROM SHAREHOLDERS The amounts due to shareholders are non-interest bearing and have no specified terms of repayment. NOTE 4 – SHORT TERM LOAN-RELATED PARTY The short term loan payable bears interest at 6% per annum and has no specified terms of repayment. NOTE 5 – RELATED PARTY TRANSACTIONS The founding shareholder has agreed to advance Kore monies until an offering is completed. In November 2006 the Company entered into two employment agreements with the directors of the Company.The agreements expire in October 2008 but will continue on a month to month basis on the same terms.The directors will be compensated $50,000 and $25,000 per year, respectively.On April 30, 2008, Kore issued 5,000,000 shares of common stock to officers as settlement for unpaid salaries of $106,250 (salaries earned through March 2008). Kore neither owns nor leases any real or personal property, an officer has provided office services without charge.Such costs are immaterial to the financial statements and accordingly are not reflected herein.The officers and directors are involved in other business activities and most likely will become involved in other business activities in the future. F-4 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including "could", "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. Business
